MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                   Sep 06 2018, 5:51 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                            Curtis T, Hill, Jr.
Jeffersonville, Indiana                                   Attorney General of Indiana

                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

T.W.,                                                     September 6, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-JV-292
        v.                                                Appeal from the Clark Circuit
                                                          Court
State of Indiana,                                         The Honorable Vicki L.
Appellee-Plaintiff                                        Carmichael, Judge
                                                          Trial Court Cause No.
                                                          10C04-1609-JD-248



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-JV-292 | September 6, 2018                Page 1 of 5
[1]   T.W. was adjudicated a delinquent child for committing two acts of Level 3

      felony child molesting if committed by an adult. The juvenile court placed

      T.W. on probation until age eighteen and ordered, among other things, that he

      not have any unsupervised contact with persons under eighteen years of age.

      On appeal, T.W. argues that the juvenile court abused its discretion in

      prohibiting him from having unsupervised contact with persons under eighteen

      years of age.


[2]   We affirm.


                                       Facts & Procedural History


[3]   When T.W. was fourteen or fifteen years old, he forced A.T., who was ten or

      eleven at the time, to perform fellatio on him. T.W. also forced anal

      intercourse on A.T. On September 22, 2016, the State prepared a delinquency

      petition alleging T.W. committed two acts of Level 3 felony child molesting if

      committed by an adult. On September 27, 2016, the juvenile court ordered that

      the petition be filed. The juvenile court held a fact-finding hearing on October

      18, 2017. On November 2, 2017, the court issued its order finding both

      allegations true and adjudicating T.W. a delinquent child.


[4]   The court held a dispositional hearing on November 29, 2017, and January 3,

      2018. At the November 29, 2017 hearing, T.W.’s probation officer asked that

      T.W. be required to submit to a psychosexual evaluation so that he could make

      a recommendation best suited to T.W.’s needs. The trial court ordered the

      evaluation and continued the dispositional hearing to January 3, 2018. On that

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-292 | September 6, 2018   Page 2 of 5
      date, the State presented evidence that T.W. was not doing well in school and

      that he had prior contacts with the juvenile justice system. T.W.’s probation

      officer recommended intensive outpatient treatment and that he not have

      unsupervised contact with persons under eighteen. T.W.’s mother testified that

      she still did not believe that T.W. committed the acts in question and that T.W.

      continued to deny that the acts occurred.


[5]   In setting out its disposition, the juvenile court indicated that it was prepared to

      place T.W. in residential treatment. The court, however, decided to follow the

      recommendation of the State and T.W.’s probation officer and placed T.W. on

      probation until his eighteenth birthday. The court also ordered T.W. to

      complete a sexually maladaptive treatment program, remain on electronic in-

      home monitoring for three months, and not have unsupervised contact with

      persons under eighteen years of age. The court qualified the latter condition as

      follows:


              I am going to enter a No Unsupervised Contact Order, no
              unsupervised contact with children under the age eighteen.
              Obviously he’ll have contact at school, he may have contact at
              work but there are other adults present and so he will have
              supervision so there’s not a limitation on him engaging in those
              activities simply that it’s not to be unsupervised contact.


      Transcript Vol. II at 33. T.W. appeals the juvenile court’s disposition.

      Additional facts will be provided as necessary.


                                          Discussion & Decision


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-292 | September 6, 2018   Page 3 of 5
[6]   A juvenile court is accorded “wide latitude” and “great flexibility” in its

      dealings with juveniles. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008).

      “[T]he choice of a specific disposition of a juvenile adjudicated a delinquent

      child is a matter within the sound discretion of the juvenile court and will only

      be reversed if there has been an abuse of that discretion.” Id. (citing E.L. v.

      State, 783 N.E.2d 360, 366 (Ind. Ct. App. 2003)). An abuse of discretion occurs

      when the juvenile court’s action is “clearly erroneous” and against the logic and

      effect of the facts and circumstances before it. Id. The juvenile court’s

      discretion in determining a disposition is subject to the statutory considerations

      of the welfare of the child, the safety of the community, and the policy of

      favoring the least harsh disposition. Id. (citing C.C. v. State, 831 N.E.2d 215,

      216-17 (Ind. Ct. App. 2005)). The goal of the juvenile process is rehabilitation

      rather than punishment. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App.

      2010).


[7]   T.W. argues that prohibiting him from having unsupervised contact with any

      children under the age of eighteen does not lend itself to rehabilitation, but

      rather is punitive in that the condition “prohibits the development of healthy

      relationships and peer interaction, and, thereby, impairs [his] treatment and

      rehabilitation.” Appellant’s Brief at 7. T.W. also asserts that the condition is

      overbroad in that the interest in community safety could be served by a less

      restrictive condition prohibiting unsupervised contact with “young children.”

      Id. Finally, T.W. argues that the condition is impracticable because he is a

      student enrolled in high school where he encounters peers daily.

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-292 | September 6, 2018   Page 4 of 5
[8]    We begin with the fact that T.W. was adjudicated a delinquent for committing

       two acts of Level 3 felony child molesting if committed by an adult. T.W.

       forced his ten/eleven-year-old victim to perform oral sex on him and to submit

       to anal sex. Given the nature of the offenses, the juvenile court’s order that

       T.W. not have unsupervised contact with persons under eighteen years of age is

       not overbroad or punitive. Rather, we find that it should aid in his

       rehabilitation in that it will reduce T.W.’s access to children and prevent him

       from being in situations that might tempt any repetition of his improper and

       illegal behavior.


[9]    With regard to T.W.’s argument that this condition is impractical and

       unreasonable because he needs to go to school where he will interact with

       persons under eighteen, the juvenile court made it clear that activities where

       adults are present, such as at school or work, were not prohibited because the

       presence of other adults in these settings provided sufficient “supervision.”

       Transcript Vol. II at 33. Thus, routine activities occurring within a school or

       work setting do not violate this provision. The court’s caveat to the no

       unsupervised contact provision adequately addresses T.W.’s concerns. Given

       the forgoing, we conclude that the trial court did not abuse its discretion in

       ordering that T.W. not have unsupervised contact with persons under eighteen.


[10]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-292 | September 6, 2018   Page 5 of 5